Title: To Thomas Jefferson from Gouverneur Morris, 13 February 1793
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 13 feby. 1793

My last No: 18 was of the 25th. of January. Since it was written I have had every Reason to beleive that the Execution of Louis XVI has produced on foreign Nations the Effect which I had imagin’d. The War with England exists and it is now proper perhaps to consider it’s Consequences to which Effect we must examine the Objects likely to be pursued by England for in this Country notwithstanding the Gasconades a defensive War is prescrib’d by Necessity. Many suppose that the french Colonies will be attack’d but this I do not beleive. It is indeed far from improbable that a british Garrison may be thrown into Martinique but as to St. Domingo it would require more Men than can be spard to defend it and as much Money as it is worth. Besides which there are higher Considerations to be attended to. In one Shape or other this Nation will make a Bankruptcy. The Mode now talk’d of is to pay off the Debt in a Species of Paper Money which shall be receivable for the Sales of confiscated Property and which shall bear no Interest. When once the whole of the Debt shall be fairly afloat the single word Depreciation will settle all Accounts. You will say perhaps that this Measure is unjust but to this I answer that in popular Governments strongly convuls’d it is a sufficient Answer to all Arguments that the Measure proposd is for the public Good. Supposing then the Debt of France thus liquidated She presents a rich Surface coverd with above twenty Millions of People who love War better than Labor. Be the Form of Government what it may Administration will find War abroad necessary to preserve Peace at Home. The Neighbors of France must therefore consider her as a  great Power essentially beligerent and they must measure themselves by the Scale of her Force. In this View of the Object to take her Islands is to possess but the paring of her Nails and therefore more serious Efforts must be made. Strange as it may seem, the present War is on the Part of France a War of Empire and if she defends herself she commands the World. I am persuaded that her Enemies consider this as the real State of Things and will therefore bend their Efforts towards a Reduction of her Power and this may be compased in two Ways, either by obliging her to assume a new Burthen of Debt to defray the Expence they are at on her Account or else by a Dismembrement. The latter appears the more certain Mode. In this Case it will I presume be attempted to make the Saome her northern Boundary as far as the Ardennes and then along the Ardennes to the Vosges Mountains to Mount Jura and along Mount Jura to the Alpes. This will throw French Flanders Artois and a Part of Picardy into the Circle of Austrian Flanders which may be erected into an independent State and the Country lying East of the Vosges and Mount Jura may be a Compensation to the Elector Palatine for the Cession of Bavaria. On such a Project, if it exists, the first Question is as to the Means of Execution and these are well prepar’d if the Enemy knows how to make Use of them. Alsace is attach’d to the German Empire and to the Cause of Religion. The only Thing which pleases them in the Revolution is the Abolition of the Tithes and they are as much disgusted by the Banishment of their Priests. I speak here of the Roman Catholicks only. The Sentiments of this People cannot be unknown to the Enemy. As to french Flanders and Artois the Cause of Religion is with them the first Care but as yet they have not had a fair Opportunity to shew themselves because they are awed by the numerous Garrisons spread thro their Country. I think as I mention’d in my last that there exists a Treaty respecting Flanders between England and Austria but I cannot find out the exact Purport. Prussia is (I think) to find her Account in Poland.
As to the Conduct of the War I beleive it to be on the Part of the Enemy as follows. First the maritime Powers will try to cut off all Supplies of Provisions and take France by Famine that is to say excite Revolt among the People by that Strong Lever. Give us again our Bread and our Chains might perhaps be the Language of Paris. I think I can perceive some Seeds already sown to produce that Fruit. It is not improbable that our Vessels bringing Provisions to France may be captured and taken into England the Cargoes paid for by the Government. Secondly Britain may perhaps land a Body of Troops in Normandy with Intention to penetrate to Rouen and cause the royal  Standard to be erected by the French Emigrants. If a large Body of the People flock to it they might come on towards the Capital if not they may move to the left along the Coast to Abbeville and thence form a Junction with the Army acting in Flanders for this Descent if it takes Place is but a secondary Operation; the main Stress will be in Flanders for there the Troops of Britain Holland Hanover Austria and Prussia can be fed from the Ocean at a very cheap Rate and the more their Operations be confind to the Sea Coast the more will it be difficult for France to oppose them because the Provisions must in such Case be carried to an extreme Corner of the Country. Thirdly An Attack of great Energy will be made on the Side of Mayntz in the View to destroy totally the Army under Custine and penetrate into lower Alsace but the real Attack of that çij devant province will I think be on the Side of upper Alsace for which Purpose nothing will be left undone to bring the Swiss into Action as thereby the Fire of War will extend all along from the German Ocean to the Mediterranean Sea. Fourthly the Efforts on the Side of Savoy will probably be confind to the Recovery of that Country and such Diversion as may occupy a Part of the french Army for their own Defense. [Fifthly] on the Side of Provence and Languedoc there will be only a predatory War or War of Alarm such as may encrease the Want of Bread by multiplying the Consumers for I do not beleive in a serious Attempt on either Toulon or Marseilles. Under this Chapter as an incidental Consideration are the Intrigues with the Turk to engage the barbary Powers. I think a British Squadron in the Mediteranean will do more towards this than a dozen Embassadors. Lastly on the Side of Spain there will be I beleive Nothing more than Diversion. How great that may be will depend on Contingencies not within the Compass of human foresight. A Revolution at Court which should dismiss the Queen and her Paramour might give some Energy to the Administration which at present is extremely feeble.
Having thus ran through the Probabilities on the Side of the Adversary I come now to what appear to be the Views of France. You will have seen that the effective Army for 1793 is fixed at Something more than 500000 Men. These they will be able to get together. The recruiting Service goes on well and altho many of the last Year’s Men return with Design not to reengage their Places will be supplied so that by the Beginning of June that immense Army (barring Accidents) will be compleated. The main Object at present is to overrun Holland a Thing which might have been effected six Weeks ago but at present I beleive it is not to be done. If the Prussian and Hanoverian Troops advance rapidly it will hardly be attempted. It is however expected that Maestricht may fall as suddenly as Mayntz and perhaps  by similar Means. If this should happen it would greatly impede the Confederates and of Course they will exert themselves to prevent that Misfortune. Never were the Moments more precious than they are to both Parties in that Quarter for there the first Blow will be more than Half of the Battle. Should the Enemy become speedily superior in the Field there is Nothing to stop them till he comes to Valenciennes and at every Step he would gather new Force: besides he need not embarrass himself with Convoys because he would soon receive Abundance from the Side of the Sea. As to the Colonies I believe that France will not attempt to defend them and their whole Commerce falls naturally into the Lap of America unless the british prevent it and I think they will find it more convenient to neglect that small Object to pursue the great ones which open themselves to View in this Quarter.
What I have just said leads me very naturally to your Letter of the seventh of November. You had previously instructed me to endeavor to transfer the Negotiation for a new Treaty to America, and if the Revolution of the tenth of August had not taken Place but instead thereof the needful Power and Confidence been restor’d to the Crown I should perhaps have obtain’d what you wish’d as a Mark of Favor and Confidence. Tempora mutantur et nos mutamur in illis. A Change of Circumstances rendered it necessary to change entirely my Conduct so as to produce in one Way what was impracticable in another. As I saw clearly or at least thought I saw that France and England would at length get by the Ears it seem’d best to let them alone untill they should be nearly pitted. When I found this to be the Case I ask’d an Interview with the Minister of foreign Affairs and mention’d to him my Wish that an Exception should be made in the Decree against Emigrants in Favor of those who were in the United States. I told him truly that I wish’d the Alliance between the two Nations to be strictly preservd. I told him with great Frankness that notwithstanding Appearances and the flattering Accounts transmitted by some of his Agents Britain was in my Opinion hostile and an Attempt at Alliance with her idle. He assur’d me that he was of the same Opinion. I then observ’d to him that in such Case there could be no Doubt but Mr. Hammond would exert himself to inculcate the Opinion that our Treaty having been made with the King was void by the Revolution. He said that such an Opinion was absurd. I told him (premising in this Place, that the whole Conversation was inofficial and unauthoriz’d on my Part from Circumstances he was well acquainted with) that my private Sentiments were similar to his but I thought it would be well to evince a Degree of Good Will to America which might prevent disagreable Impressions and had therefore taken the Liberty to suggest  the Exception in Favor of Emigrants &ca. Here I left it and chang’d the Conversation. Now I knew well that some of the Leaders here who are in the diplomatic Committee hate me cordially tho it would puzzle them to say why, and I was determin’d rather to turn that Disposition to account than to change it because I see some Advantages to result from it. Thus I contributed indirectly to the Slight put on me by sending out Mr. Genest without mentioning to me a Syllable either of his Mission or his Errand both of which nevertheless I was early and sufficiently inform’d of. The Pompousness of this Embassy could not but excite the Attention of England and my Continuance at Paris notwithstanding the many Reasons which might have induc’d me to leave it would also I thought excite in some Degree their Jealousy and I have good Reason to beleive that this Effect was produc’d. From all this I conjectur’d that both Parties might be brought to bid at your Auction. At any Rate the Thing you wish’d for is done and you can treat in America if you please. Whether you will or not is another Affair. Perhaps you will see that all the Advantages desir’d do already exist that the Acts of the constituent Assembly have in some Measure set us free from our Engagements and that encreasing daily in Power we may make quite as good a Bargain some Time hence as now.
It remains to add a few Words in Reply to what regards me personally in your Letter. I am very happy indeed to find that my Conduct as far as it was known is approv’d of. This is the Summit of my Wish for I candidly acknowlege that the Good Opinion of the Wise and Virtuous is what I prize beyond all earthly Possessions. I have lately debated much within myself what to do. The Path of Life in Paris is no longer strew’d with Roses as you may well imagine, indeed it is extremely painful. I have already given my Reasons for staying here but now the Scene is chang’d and I had Thoughts of making a Tour to the different Consulates: there are however some pretty solid Objections to that Plan, for the present. The next Thing which suggested itself was to hire a Country House, for the Summer Season, in the Neighbourhood. At length, that my leaving the City might give no Offence to any Body, I have bought a Country House in an out of the Way Place where it is not likely that any Armies will pass or repass even should the Enemy penetrate. If I loose the Money paid for it I will put up with the Loss. The Act in itself shews a Disposition freindly to France and as it is between twenty and thirty Miles from Paris I shall be at Hand should Business require my Presence. Mr. Livingston my Secretary will continue in Town unless driven out of it by War or Famine. In this Way I hope to avoid those Accidents which are almost inseperable from the present State of Society and  Government and which should they light on the Head of a public Minister might involve Consequences of a disagreable Nature. It is more proper also I conceive to make Arrangements of this Kind in a Moment of Tranquility than when Confusion is awakened into Mischief. In all this my Judgment may err but I can truly say that the Interest of the United States is my sole Object. Time alone can tell whether the Conduct be as right as I know the Intentions to be.
Before I close this Letter I must pray your Indulgence for referring to the enclos’d Copy of what I wrote on the twenty seventh of last Month to the Bankers of the United States in Amsterdam. I make no Comment thereon only as I had no Right to give the order in Question I consider it as of Course that if disapprov’d of I must replace the Money which may be advanc’d on it. This is one of the Cases in which not to act is taking a Part and in which it is vain to ballance. I am with sincere Respect Dr Sir your Obedient Servant

Gouv Morris

